Citation Nr: 0421824	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  00-11 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative 
disease of the lumbosacral spine.

2.  Entitlement to a compensable rating for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
February 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1999 rating decision rendered by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During the pendency of 
this appeal, the Reno, Nevada, RO assumed the role of the 
agency of original jurisdiction.  

The veteran testified at a hearing before the undersigned 
Member of the Board sitting in Las Vegas, Nevada, in March 
2004.  A transcript of this hearing is associated with the 
claims folder.

The issue of entitlement to a compensable evaluation for 
lumbar strain is addressed in the REMAND that follows the 
order section of this decision.


FINDING OF FACT

The veteran's degenerative disease of the lumbosacral spine 
is etiologically related to service and/or service-connected 
lumbar strain.  




CONCLUSION OF LAW

Service connection is warranted for degenerative disease of 
the lumbosacral spine.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant that he should submit any 
pertinent evidence in his possession.

The evidence currently of record is sufficient to establish 
service connection for the veteran's degenerative disease of 
the lumbosacral spine.  Therefore, no further development 
under the VCAA or the implementing regulations is required 
with respect to this matter.  


Evidentiary Background 

The report of an in-service physical examination in September 
1970 indicates that the veteran complained of an occasional 
feeling of "tired back."

Following his retirement from active duty, the veteran was 
afforded a July 1971 VA orthopedic examination.  He 
complained of low back pain and reported that he hurt his 
back in 1955 when a heavy load that he was lifting fell down 
on him.  It was reported that the veteran did not report for 
sick call.  On examination, the veteran was noted to have 
poor progression of movement of the spine and low back pain 
when bending.  The examination report does not indicate that 
X-rays were taken.  

Thereafter, by rating action dated in October 1971, the Los 
Angeles, California, RO awarded service connection for lumbar 
strain.  A noncompensable disability evaluation was assigned.

In November 1998, the veteran sought an increased disability 
evaluation for his service-connected low back disorder. 

Private medical records dated from 1994 to 1998 show that the 
veteran received treatment for low back pain.  In May 1994, 
the veteran sought treatment following an automobile accident 
the month before.  The veteran complained of back pain 
radiating down his left leg.  Examination revealed 
osteoarthritis at L5-S1.  Subsequent records show that the 
veteran complained of low back pain in January 1998 and 
December 1998.  X-rays findings revealed degenerative 
arthritis at L3 through L5.  

Thereafter, he was afforded a February 1999 VA compensation 
and pension examination.  He reported severe back pain while 
serving as a steward on an aircraft in 1957 after working 20 
hours and walking down a flight of stairs.  He had mechanical 
low back pain since that time which worsened over time.   X-
ray examination revealed severe posterior facet spondylosis 
at L4-5 and L5-S1 with severe decreased disc height at L5-S1.  
The diagnosis was moderate to severe mechanical low back 
pain.  

By rating action in September 1999, the Los Angeles, 
California, RO denied a compensable evaluation for the 
veteran's service-connected lumbar strain and service 
connection for degenerative arthritis of the lumbar spine.  
In response to this rating decision, the veteran submitted a 
November 1999 notice of disagreement wherein he asserted that 
his degenerative arthritis resulted from his service-
connected back condition.  

Private treatments records from the Fortuna Medical Center 
dated from July 1997 through October 2000 show treatment for 
various conditions including low back pain.  

In a June 2000 statement Dr. Leland M. Okubo, the veteran's 
private physician, indicated that findings of degenerative 
arthritis noted in the May 1994 private radiological report 
were consistent with a chronic disability rather an acute 
condition.

VA outpatient treatment records dated from June 2000 to March 
2001 show complaints of low back pain with a history of pain 
since his active military service.  The assessment was lumbar 
sprain.

During an April 2001 compensation and pension examination, 
the veteran reported that he experienced low back in 1954 
after lifting a machine that weighed over 2000 pounds.  On 
examination, the veteran was noted to have back pain and 
muscle spasm.  Neurologically, he was within normal limits.  
X-rays findings revealed degenerative disc disease at the L3-
4 and L4-5 levels.  Similar findings were noted in the report 
of a May 2001 VA MRI which notes degenerative changes along 
the lower lumbar spine.    

Private physical therapy and outpatient treatment records 
from June 2001 to July 2001 show treatment for chronic low 
back pain.  This pain was attributed to the veteran's 
military service.  Similarly, VA treatment records dated from 
May 2001 to April 2003 show treatment for low back pain.

In May 2003, the veteran was afforded a comprehensive VA 
compensation and pension examination.  The examining 
physician had access to and reviewed the veteran's claims 
folder in its entirety.  A diagnosis of degenerative disc 
disease of the lumbar spine with disc protrusion at L4-5 on 
the left producing intermittent sciatic distribution pain was 
rendered.  It was opined that the veteran had a congenital 
lower spine defect that was aggravated during his service.  
It was further noted that as time went on, the veteran's 
discs deteriorated.  As a result, he developed spondylosis 
and degenerative disc disease.  The examiner noted that it 
was at least as likely as not that the veteran's degenerative 
disc disease and spondylosis were the end result of lumbar 
strain reported during service.  

The veteran reported for an examination conducted by an 
orthopedic surgeon in August 2003.  Diagnoses of multilevel 
osteoarthritis involving the three lower segments of the 
lumbar spine and obesity were rendered.  The examiner felt 
that the veteran's present lumbar condition was consistent 
with advancing age and obesity.  The osteoarthritis was felt 
to be what would be expected in a man of the veteran's age 
and that his history of mild trauma in service was not 
expected to cause or accelerate his present back conditions.  

The veteran was afforded a private examination in April 2004.  
The examining physician opined that the veteran's present 
degenerative disease of the spine was attributable to the 
veteran's military service and the result of repetitive 
stress during that time.  

As noted above, the veteran was afforded a hearing before the 
undersigned Member of the Board in March 2004.  At that 
hearing, he reiterated his prior contention that his 
degenerative disc disease was related to his active military 
service.  

Legal Criteria

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Analysis

The veteran contends that his degenerative disease of the 
lumbar spine is related to his service-connected lumbar 
strain.    

The Board notes that there are conflicting medical opinions 
regarding the etiology of the veteran's degenerative disease 
of the lumbar spine.  While the VA orthopedic specialist 
opined that this disease was not related to the veteran's 
active service, the VA physician that conducted the May 2003 
examination opined that the veteran's spondylosis and 
degenerative disc disease were the result of the veteran's 
inservice lumbar strain.  Both examiners had access to the 
veteran's claims folder and examined the veteran prior to 
rendering their opinions.  While the examiner that conducted 
the May 2003 opinion is not an orthopedist, her opinion is 
supported by a private physician who opined in April 2004 
that his degenerative disease of the spine was attributed to 
active service.  While the evidence does not show that the 
veteran's private physician reviewed, or had access to, the 
claims folder, the Board notes that the history given by the 
veteran at that time is consistent with the documented 
history contained in the claims folder.  

In the Board's opinion, the evidence supporting this claim is 
at least in equipoise with that against the claim.  
Accordingly, an award of service connection for the veteran's 
degenerative disease of the lumbosacral spine is warranted.  


ORDER

Service connection for degenerative disease of the 
lumbosacral spine is granted.


REMAND

In light of the Board's decision granting service connection 
for degenerative disease of the lumbosacral spine, the RO 
must readjudicate the veteran's claim for an increased rating 
for low back disability with consideration of the impairment 
associated with the degenerative disease.  In addition, the 
Board believes that a new VA examination would be probative 
in ascertaining the level of disability attributable to his 
service-connected low back disorders.  

In addition to the foregoing, there have been significant 
changes in the pertinent rating criteria during the course of 
this appeal.  The criteria for evaluating intervertebral disc 
syndrome contained in Diagnostic Code 5293 were revised 
effective from September 23, 2002.  See 67 Fed. Reg. 54,345-
54,349 (August 22, 2002).  In addition, the criteria for 
evaluating diseases and injuries of the spine were revised 
effective September 26, 2003.  See 68 Fed Reg. 51454-51458 
(August 27, 2003).  The record does not show that the RO has 
considered these revisions to the Rating Schedule.  On 
remand, the RO should consider all applicable rating criteria 
including the changes in the Rating Schedule identified 
above.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated have treated or evaluated the 
veteran for his service-connected back 
disorder since May 2003.  After securing 
any necessary release, the RO should 
obtain these records.

If the RO is unsuccessful in obtaining 
any pertinent evidence identified by the 
veteran, the RO should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

2.  The RO should then make arrangements 
for the veteran to be afforded a VA 
examination to determine the current 
degree of severity of the veteran's 
service-connected low back disability, to 
include degenerative changes of the 
lumbosacral spine.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims files must be made available to 
and be reviewed by the examiner.  

The RO must ensure that all information 
required for rating purposes is provided 
by the examiners.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
Any indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to 
service-connected low back disability, to 
include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the lower extremities due 
to disc disease should be identified, and 
the examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome disability, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

3.  Then, the RO should ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Then, the RO should readjudicate the 
issue on appeal on a de novo basis, to 
include consideration of all applicable 
schedular criteria.  In particular, the 
RO should consider the changes in the 
schedule for rating spinal disabilities 
and injuries effective in September 2002 
and September 2003.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified 
VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



